Citation Nr: 0113650	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-10 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to July 
1988.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the 
Pittsburgh, Pennsylvania (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim for vocational 
rehabilitation training under Chapter 31, Title 38, United 
States Code.


FINDINGS OF FACT

1.  Service connection is in effect for status post medial 
meniscectomy, left knee, currently evaluated as 20 percent 
disabling. 

2.  While in the military, the veteran's duties as a deep sea 
diver included the repair of underwater ships, and light 
salvage and construction.  

3.  The veteran has an associates degree in Administration of 
Criminal Justice, and most recently was pursuing a Bachelor 
of Arts degree (BA) in human resources.

4.  Subsequent to separating from active duty service, the 
veteran has worked as a uniform police officer from September 
1989 to May 1993, and from then until the present time has 
been a narcotics detective/K9 handler; he also joined the 
United States Navy Reserves after service.

5.  The veteran's educational background and work experience 
has adequately prepared him for an occupation consistent with 
his abilities, aptitudes, and interests, and the record does 
not establish that the veteran has an impairment of his 
ability to pursue or maintain employment consistent with his 
abilities, aptitudes, and interests.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3100, 3101, 
3102 (West 1991 & Supp. 2000 ); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual background.

A review of the evidentiary record in this case reflects that 
the veteran has established entitlement to service connection 
for a left knee disability, which has been evaluated as 20 
percent disabling since October 1998.  His nonservice-
connected disabilities include a low back and cervical 
strain.

An application for vocational rehabilitation benefits (VA 
Form 21-1900) was received from the veteran in June 1999.  

The veteran was afforded a VA examination in April 1999, the 
report of which indicates that he complained mainly of his 
neck problem.  It was noted that he injured his left knee in 
1988 and that the knee is currently manifested by occasional 
pain, aching, stiffness, locking, and instability.  Physical 
examination revealed genuvarus of the left knee, flexion 
limited to 40 degrees, and positive anterior drawer and 
McMurray tests, among other things.  As a result of this 
examination, the veteran was diagnosed with status post 
arthroscopic examination or left knee surgery secondary to 
injury, bilateral knee degenerative joint disease, and 
horizontal tear of the body and posterior horn of the medial 
meniscus extending from the inner to outer third, with a 
small effusion.  

In July 1999, the veteran met with a contract rehabilitation 
counselor (scheduled by the RO).  The August 1999 report of 
the counseling appointment reflects that the veteran was 
employed full-time as a police officer with a net income of 
$1,600, and was also in receipt of $200 per month from the 
United States Navy Reserves, which he joined after separating 
from active duty service.  An attached resume reflects that 
the veteran was a uniform officer from September 1989 to May 
1993, and from then until the present time has been a 
narcotics detective/K9 handler.  

The counseling report also reflects that the veteran received 
an associate's degree in Administration of Criminal Justice 
in 1988, and that he was pursuing a bachelors degree in human 
resources.  

The report further notes that the veteran joined the military 
in June 1985 and that his job title was deep sea diver, with 
duties including the repair of underwater ships and light 
salvage and construction.  Subsequent to service, the veteran 
joined the reserves, as alluded to above.  He noted that he 
continued to serve as a deep sea diver, but that he was in a 
supervisory position; he characterized the physical demand as 
light to medium.  

The report reflects that since 1989 the veteran has been 
employed a police officer, currently as a narcotics 
investigator with a K9 unit.  Regarding his service-connected 
left knee disability, it was noted that the veteran underwent 
arthroscopic surgery in May 1988, and that he reported 
continued pain and discomfort in the knee.  He further 
related that he is unable to stand or walk for long periods 
of time, could not run, and was limited in his ability to 
stoop, kneel, crouch, or crawl.  The veteran noted that pain 
increased with extreme cold or humid weather, and that he is 
able to lift, carry, push, and pull up to 40 to 50 pounds.  
He also noted that it was difficult for him to sit in a car 
for long periods of time due to increased pain, and that 
sitting in a chair was easier on the knee as he could stretch 
out his leg.  

Regarding nonservice connected disabilities, the veteran 
indicated that he had occasional difficulty turning his neck 
due to pain, and that neck pain increased during cold, wet, 
and humid weather.  He also related that he suffered a right 
foot puncture wound a year ago and that he experiences 
occasional numbness with pain on increased activity.  

Based in part on a battery of vocational tests, it was 
determined that the veteran was interested in working in a 
structured setting, discussing law and public policies, and 
instructing young people; it was noted that he taught at the 
police academy.  The veteran expressed an interest in 
attending law school.  The counselor noted that the veteran's 
current position as a police officer required running and 
extended periods of time riding in a vehicle, and could 
require prolonged standing and walking, which was difficult 
due to his knee disability.  The counselor indicated that the 
veteran should continue to investigate alternatives for more 
sedentary types of work in the field of law enforcement, 
particularly within his police department.  It was noted that 
the veteran has been, apparently, fairly successful in 
college.  

In concluding the report, the counselor stated that the 
physical demands of the veteran's current job are made 
difficult due to his service-connected knee injury, and that 
this substantially contributes to impairment of his 
employability.  She noted that although he has applied for 
more sedentary positions within the police department, he has 
yet to secure such a position, and that he may not be able to 
continue in his current job for a long period of time.  The 
counselor opined that the veteran had not yet overcome the 
effects of the impairment to his employability, that he has 
an employment handicap, but that if he were transferred to a 
more sedentary position or completed training, he would be 
expected to be fully successful; the counselor determined 
that the veteran did not have a serious employment handicap.  

Regarding the achievement of a vocational goal, the counselor 
pointed out that the veteran appeared to be near completion 
of his bachelor's degree in human resources, and employment 
in the human resources field appeared appropriate and 
feasible.  She noted that pursuing a career as a lawyer (by 
continuing education) was also feasible.  

In September 1999, the veteran's case was reviewed by a VA 
counseling psychologist for the purpose of an initial 
evaluation.  It was again noted that the veteran was seeking 
educational assistance in completing his bachelor's degree in 
human resources, and that his long range goal was to attend 
law school.  It was noted that the veteran was employed as a 
police officer since 1989 and was in the Navy Reserves.  The 
veteran indicated that his current position with the police 
department was becoming more difficult as he got older.  It 
was noted that he began as a patrol officer, was promoted to 
detective in 1993, and then to the K9 unit in 1998 (the 
veteran indicated that these were lateral moves and not true 
promotions).  The veteran pointed out that there was no 
"light duty" within the police department, and that there 
was no possibility for promotion to a more sedentary 
position.  

The counselor noted that the veteran has had no treatment for 
his left knee since service, has not missed work, and has had 
no poor performance evaluations.  The psychologist reviewed 
the contract counselor's report, and noted that she concurred 
with the opinion that the veteran's left knee disability 
substantially contributes to impairment of his employability.  
She disagreed, however, with the finding that the veteran had 
not yet overcome the effects of the impairment to his 
employability.  

Specifically, the VA counseling psychologist pointed out that 
the veteran has been able to work with the police department 
and in the reserves for the past ten years, and that his job 
is mostly sedentary in nature.  It was noted that his current 
job was on an "on call" basis, and that most of his time 
was spent training and conditioning his dog (his K9 partner).  
Further, the counseling psychologist reiterated that the 
veteran has missed no work and has had no poor performance 
evaluations.  Thus, the counselor suggested that the veteran 
was suitably employed and has overcome the effects of the 
impairment of employment.  Therefore, she concluded, there 
was no employment handicap.  
  

II. Legal analysis.

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  
38 U.S.C.A. § 3102 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 21.40 (2000).  An "employment handicap" is defined as an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with her/his abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101 (West 1991 & 
Supp. 2000); 38 C.F.R. § 21.51(b) (2000).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. §  21.51(c) (2000).

The law provides that an "employment handicap" does not exist 
when either the veteran's employability is not impaired, that 
is, when a veteran who is qualified for suitable employment 
does not obtain or maintain such employment for reasons 
within his/her control, or when the veteran has overcome the 
effects of impairment of unemployability through employment 
in an occupation consistent with his/her pattern of 
abilities, aptitudes, and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.51(f)(2)(i) & 
(iii) (2000).

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's service-connected disability must exist in order to 
receive Chapter 31 educational benefits.  In this case, the 
Board concurs with the VA counseling psychologist's 
determination that the veteran has no employment handicap.  

While the counseling psychologist found that the veteran 
suffers some impairment of employability, the evidence 
associated with the claims and vocational rehabilitation 
files persuasively shows that that the veteran has overcome 
that impairment by obtaining employment in an occupation - in 
the field of law - consistent with his pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  

Thus, and from a longitudinal review of the record, it is 
apparent that the veteran has overcome any employment 
handicap that may have been present and an employment 
handicap does not exist.  38 C.F.R. § 21.51(f) (2000).

Again, there is no evidence of record suggesting that the 
veteran was denied employment due to any disability, lack of 
educational training, or as a result of an employer's 
negative attitudes towards him because of his service-
connected (or for that matter, nonservice-connected) 
disability.  The evidence shows that although the veteran 
experiences symptoms associated with his service-connected 
left knee disability, this disability do not substantially 
interfere with his chosen career.  Accordingly, the Board 
finds that the veteran has overcome any impairment of 
employability and an employment handicap does not exist.

While the Board appreciates the veteran's desire to further 
his education, vocational rehabilitation services are not 
warranted in the absence of a continuing employment handicap.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  Again, while there is no doubt that the 
veteran's left knee causes discomfort and flares up while he 
is working, particularly when he is active for long periods 
of time, as noted above, he has nevertheless been employed 
with the police department for over ten years, and has 
received promotions (regardless of the veteran's apparent 
statement in this regard, he has gone from being a uniform 
officer to becoming a detective).  The Board notes that this 
is clearly a field that the veteran, as reflected by the 
August 1999 vocational rehabilitation assessment report, has 
expressed interest.    

In light of the foregoing, the Board concludes that the 
veteran's disability does not prevent him from obtaining or 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has not been demonstrated as contemplated under 38 U.S.C.A. 
§ 3102 (West 1991 & Supp. 2000) and 38 C.F.R. § 21.51 (2000).  
The veteran's claim, therefore, must be denied.

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether the 
veteran is entitled to Chapter 31 benefits by virtue of 
38 U.S.C.A. § 3102(2) (West 1991 & Supp. 2000), which is 
premised on a "serious employment handicap," since a finding 
of "serious employment handicap" is predicated, in part, on 
the finding of an "employment handicap."  Not only is there 
no evidence of record of an employment handicap, as analyzed 
above, but there is also no finding by a VA counseling 
psychologist of a serious employment handicap. See 38 C.F.R. 
§ 21.52(f) (2000).

Based on the analysis above, the Board concludes that the 
evidence is not evenly balanced and the preponderance of 
evidence is against the veteran's claim of entitlement to 
vocational rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.


ORDER

The veteran is not entitled to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code.  The 
appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

